          Case 2:10-cr-00633-WB Document 157 Filed 08/12/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                  CRIMINAL ACTION
                                                           NO. 10-633-1
                v.

 JOSEPH POLLARD



                                           ORDER

       AND NOW, this 12th day of August, 2020, upon consideration of Defendant Joseph

Pollard’s Motion for a Sentence Reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF No.

146), the Government’s Response in Opposition (ECF No. 147), and Defendant’s Supplemental

Brief in Support (ECF No. 153), IT IS ORDERED that Defendant’s Motion is GRANTED and

that Defendant’s sentence is hereby modified to reduce his period of incarceration to 168

months.




                                                    BY THE COURT:



                                                    /s/ Wendy Beetlestone
                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
